DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by any of Phillip (4928448), Wang et al (6399169), Wang et al (6444281) or KR 10-2007-0087881, cited by the applicant with an English language translation attached. 
           All of the above teach a double vacuum glass comprising a base plate and cover plate (i.e. two spaced apart glass sheets), spacers to space the panels, strip members configured to couple the plates and a sealer configures to seal the edges of the plates together. Refer to plates 4, 6, spacers 8, strips 18, 22 and sealer 21 in figures 1, 3A, 3B and 4A in Phillip. Refer to plates 33, 35, spacers 39, strips 45 and sealer 44, 55 in figures 5, 6 and 8 in Wang et al ‘169. Refer to plates 2, 3 spacers 5 strips 23 and sealer . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Phillip (4928448), Wang et al (6399169), Wang et al (6444281) or KR 10-2007-0087881, cited by the applicant with an English language translation attached in view of any of Kirlin (1370974), Comstock (1770200) or Grzybowski et al (8821999). 
            The primary references teach the invention substantially as claimed except for the spacers being formed integral with the base plate (i.e. extend there from). They all show them as separate from the base plate. 
            However, all of Kirlin, Comstock and Grzybowski et al teach it is known to form spacers in a double vacuum glass integral with one of the plates. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the primary references to form the spacers integral with the base plate (i.e. extend there from) in a double vacuum glass, as is taught to be known by all secondary references, since this would prevent them from moving since there made directly from the plate. 
Allowable Subject Matter
Claims 1-5 and 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a method of forming a double vacuum glass including the pin member provision step of locating a plurality of pin members on the strip member of the base panel; a pressing step of pressing the pin members, located on the strip member of the base panel, with the cover panel, provided with the strip member, from a location above the base panel; a pin member removal step of removing the pin members provided between the strip member of the base panel and the strip member of the cover panel in combination with all the other limitations in claim 1, and the similar pin member steps in claim 2 along with all the other limitations therein.
 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/13/2021